Case 1:13-cV-02100-CFC-SRF Document 553 Filed 10/12/18 Page 1 of 21 Page|D #: 11171

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

INRE FISKER A UTOMOTIVE .
HOLDINGS, INC. : Civil Action No. 13-2100-CFC

SHAREHOLDER LITIGA TION : *** SEALED ***

 

Norman M. Monhait, P. Bradford deLeeuW, ROSENTHAL, MONHAIT &
GODDESS, P.A., Wilmington, Delaware; Kurt B. Olsen, KLAFTER OLSEN &
LESSER LLP, Washington, District of Columbia; Jeffrey A. Klafter, Fran L.
Rudich, KLAFTER OLSEN & LESSER LLP, Rye Brook, New York; Todd S.
Collins, Barbara A. Podell, BERGER & MONTAGUE, P.C., Philadelphia,
Pennsylvania

Counsel for Plainti]jfs'

A. Thompson Bayliss, Daniel J. McBride, ABRAMS & BAYLISS LLP,
Wilmington, Delaware; J ames N. Kramer, Lacey Bangle, ORRICK,
HERRINGTON & SUTCLIFFE LLP, San Francisco, Califomia; Kevin M. Askew,
ORRICK, HERRINGTON, & SUTCLIFFE LLP, Los Angles, California; William
J. Foley, ORRICK, HERRINGTON, & SUTCLIFFE LLP, New York, New York

Counsel for Defendant Henrik Fz`sker
William B. Chandler III, Ian R. Liston, WILSON SONSINI GOODRICH &
ROSATI, PC, Georgetown, Delaware; Steven Guggenheim, WILSON SONSIN[
GOODRICH & ROSATI, PC, Palo Alto, California

Counsel for Defendant Bernhara' Koehler

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 2 of 21 Page|D #: 11172

Samuel A. Nolen, Katharine Lester Mowery, Renée M. Mosley, RICHARDS,

LAYTON & FINGER, P.A., Wilmington, Delaware; Glenn M. Kurtz, Douglas P.

Baumstein, Kimberly A. Haviv, W'HITE & CASE LLP, New York, New York
Counselfor Defendants Richard Li Tzar Kaz' and Ace Strength Ltd.

M. Duncan Grant, Christopher B. Chuff, PEPPER HAMILTON LLP, Wilmington,
Delaware

Counselfor Defendant Keith Daubenspeck

J. Clayton Athey, PRICK_ETT, .TONES & ELLIOTT, P.A., Wilmington, Delaware;
Peter M. Stone, Edward Han, PAUL HASTINGS LLP, Palo Alto, California

Counsel for Defendant Joe DaMour
Brian C. Ralston, Bindu A. Palapura, POTTER ANDERSON & CORROON, LLP,
Wilmington, Delaware; Michael D. Celio, GIBSON, DUNN & CRUTCHER LLP,
Palo Alto, California

Counselfor Defendants Kleiner Perkz‘ns Caujield & Byers, LLC & Ray Lane

MEMORANDUM OPINION
gL V w ocTOBER 12, 2018
CONNOLLY, UNITED STA¢&S DISTRICT JUDGE
On May 12, 2017, Plaintiffs filed a motion for leave to file a third amended
complaint in this consolidated securities and common-law fraud case. For the

reasons discussed below, l will grant in part and deny in part the motion.

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 3 of 21 Page|D #: 11173

BACKGROUND

Plaintiff`s are shareholders of Fisker Automotive Holdings, Inc., a start-up
launched in 2003 with the stated intent of` manufacturing novel, hybrid-electric
luxury cars. There are currently seven Def`endants in the case: Kleiner Perkins
Caufieled & Byers (“Kleiner Perkins”), a venture capital firm and controlling
shareholder of Fisker; Ray Lane, the former Chairman of` Fisker’s board of`
directors and the managing partner of Kleiner Perkins; Henrik Fisker, the co-
founder and former CEO and director of` Fisker; and four other former executives
and/or directors of` Fisker (B emhard Koehler, Richard Li Tzar Kai, Keith
Daubenspeck, and Joe DaMour). Consistent with the parties’ practice to date, I
will ref`er to Lane and Kleiner Perkins collectively as “the Kleiner Perkins
Defendants” and I will ref`er to the remaining five Def`endants collectively as the
“Non-Kleiner Perkins Def`endants.”

In November 2013, aRer raising more than $650 million in capital and
securing a loan commitment of $529 million from the U.S. Department of` Energy,
Fisker filed for bankruptcy. One month later, the first of three Fisker shareholder
actions was filed in this Court. (D.I. l.) This consolidated action joined the three
lawsuits in July 2014. In their Consolidated Amended Complaint, Plaintiffs

alleged that Def`endants violated provisions of the 1933 Securities Act and the

Case 1:13-Cv-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 4 of 21 Page|D #: 11174

1934 Securities Exchange Act in connection with the sale of Fisker stock. (D.I.
24.)

Defendants moved to dismiss the Consolidated Amended Complaint, and the
Court granted in part and denied in part Defendants’ motion on October 15 , 2015.
(D.I. 81.) Five days later, the Court issued a Scheduling Order, directing the
parties to complete fact discovery by November 9, 2016 and to file all motions for
amendments of` pleadings, including the joinder of parties, before November 23,
2016. (D.I. 84.)

The parties then began to engage in discovery. (See, e.g., D.I. 117 at 2.) In
April 2016, Plaintiffs filed, with the Court’s leave, an unopposed Second Amended
Complaint, adding a common-law fraud claim and amending the original Exchange
Act claims. (D.I. 145.) In June and September 2016 and again in January 2017, at
the parties’ request, the Court extended the deadlines for the completion of fact
discovery and the filing of motions to amend the pleadings (D.I. 152, 212, 256.)

Because of scheduling issues for depositions of witnesses from Kleiner
Perkins, the parties agreed in March 2017 to seek jointly the Court’s permission to
extend once again the deadline to file pleading amendments To that end, the
parties filed with the Court a stipulation and proposed order (the “Stipulated

Order”) that read in relevant part:

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 5 of 21 Page|D #: 11175

WHEREAS, Plaintiffs and counsel for Kleiner Perkins and Ray
Lane (the “Kleiner Perkins Defendants”) have agreed, subject to Court
approval, that the Scheduling Order should be amended to extend the

deadline for motions to join other parties and amend the pleadings
until May 12, 2017;

WHEREAS, Defendants Henrik Fisker, Richard Li Tzar Kai,
Ace Strength Ltd.,l Bernard Koehler, Joe DaMour and Keith
Daubenspeck (the “Non-Kleiner Perkins Defendants”) do not believe
that there is good cause to amend the Scheduling Order as to the Non-
Kleiner Perkins Defendants, but in the interests of efficiency and
judicial economy they do not object to the proposed amendment of the
Scheduling Order subject to the terms set forth below;

IT IS I-IEREBY STIPULATED AND AGREED, by and between the
parties, through their respective counsel and subject to approval of the
Court, as follows:

l. Section 3 of the Scheduling Order is amended to provide that
all motions to join other parties and amend the pleadings shall
be filed on or before May 12, 2017 (currently March 23, 2017).

2. On or before April 7, 2017, Plaintiffs shall provide to
Defendants (but need not file with the Court) a draft amended
complaint (the “April 7 Draft”) containing any proposed
amendments which bear on Plaintiffs’ claims against the Non-
Kleiner Perkins Defendants.

3. Absent a finding of good cause pursuant to F ederal Rule of
Civil Procedure 16(b)(4), Plaintiffs shall not later be granted
leave to assert additional allegations bearing on their claims
against the Non-Kleiner Perkins Defendants to the extent such
allegations were not contained in the April 7 Draft.

4. By agreeing to this Stipulation, the Non-Kleiner Perkins
Defendants do not waive any objections to any motion by

 

1 Ace Strength, lnc. was dismissed as a defendant in this action when Chief Judge
Smith granted Ace’s motion to dismiss for lack of personal jurisdiction. (D.I. 545.)

_5_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 6 of 21 Page|D #: 11176

Plaintiffs for leave to amend their complaint, and expressly
preserve all such objections, including any argument that
Plaintiffs have unduly delayed seeking leave to amend.

(D.I. 315.) The Stipulated Order included a “So Ordered” line for the Court’s
signature On March 21, 2017, the Court signed and entered the Stipulated Order.
(D.I. 315.)

On April 7, 2017, Plaintiffs provided Defendants with a draft Third
Amended Complaint. Notably, Plaintiffs did not allege in the April 7 draft claims
of negligent misrepresentation or breach of fiduciary duty against the Non-Kleiner
Perkins Defendants. On May 12, 2017, Plaintiffs filed their motion for leave to file
a Third Amended Complaint. (D.I. 353.) Defendants filed an opposition to the
motion. (D.I. 389.) On July 27, 2017, Chief Judge Smith of the United States
Court of` Appeals for the Third Circuit, to whom this case was transferred after
Judge Robinson retired on July 14, 2017, heard oral argument on Plaintiffs’
motion. On August 27, 2018, before Chief Judge Smith was able to rule on the
motion, the case Was assigned to me. I have reviewed the parties’ written filings
and a transcript of the oral argument

THE PRoPosED THIRD AMENDED COMPLAINT
The proposed Third Amended Complaint is a patchworl< of` new and existing

claims, new and existing defendants, and new allegations of misstatements by

_6_

Case 1:13-Cv-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 7 of 21 Page|D #: 11177

Fisker. Plaintiffs seek to add five new defendants and four new claims. The new
defendants are Orrick, Herrington & Sutcliffe LLP (“Orrick”), the law firm that
represents Henrik Fisker in this action, and four entities affiliated with Kleiner
Perkins, which I will refer to collectively as “the four Kleiner Perkins-related
entities.” The new claims are aiding and abetting fraud, negligent
misrepresentation, breach of fiduciary duty, and aiding and abetting breach of
fiduciary duty,

The patchwork of` amendments Plaintiffs seek leave to file can be
summarized in four categories Specifically, Plaintiffs seek to add in their Third
Amended Complaint:

(l)the four Kleiner Perkins-related entities as defendants in the existing

common-law fraud claim;

(2) all seven existing Defendants and the four Kleiner Perkins-related entities
as defendants in the new negligent misrepresentation and breach of
fiduciary duty claims;

(3) Orrick, the four Kleiner Perkins-related entities, and existing defendant
Kleiner Perkins as defendants in the new aiding and abetting fraud and

aiding and abetting breach of fiduciary duty claims;2 and

 

2 Plaintiffs state in their motion that they seek to add only a single claim (aiding
and abetting fraud) against Orrick. (See D.I. 353 at 6 (“The Proposed TAC asserts

_7_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 8 of 21 Page|D #: 11178

(4) new allegations of misstatements by Fisker.

Defendants do not object to the addition of the four Kleiner Perkins-related
entities as defendants in the common-law fraud claim that was alleged in the
Second Amended Complaint. But they oppose the filing of the proposed Third
Amended Complaint to the extent it adds (1) Orrick as a party (see D.I. 389 at 8,
13-16); (2) four new causes of action (aiding and abetting fraud, negligent
misrepresentation, breach of fiduciary duty, and aiding and abetting breach of
fiduciary duty) (see id at 8, ll-13); and (3) six paragraphs that set forth new
allegations of misstatements by Fisker. (See id. at 9, 16-19 (identifying as
objectionable paragraphs 53, 54, 117, 142, 296, 297 of the proposed Third
Amended Complaint)).

DISCUSSION

In assessing the merits of Plaintiffs’ motion, I will use the four categories of
the proposed amendments set forth above. The parties agree that I should apply
Rule 15(a) of the Federal Rules of Civil Procedure in determining whether to grant

Plaintiffs leave to file most of the proposed amendments But they disagree about

 

a claim of aiding and abetting hand against Orrick[.]”) (emphasis added); id.
(“Tlie additional claim against Orrick is based on facts Plaintiffs learned in
discovery[.]”)(emphasis added)). The proposed Third Amended Complaint
attached to Plaintiffs’ motion, however, identifies Orrick as a defendant in both the
proposed aiding and abetting fraud claim and the proposed aiding and abetting
fiduciary duty claim. (See D.I. 353-2 at 133, 135.)

_3_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 9 of 21 Page|D #: 11179

Whether Federal Rule of Civil Procedure 16(b) or Rule 15(a) governs Plaintiffs’
proposal to add negligent misrepresentation, breach of fiduciary duty, and aiding
and abetting breach of fiduciary duty causes of action. Defendants argue that
because those claims were not included in the April 7 draft, the Stipulated Order
requires that Rule 16(b)’s “good cause” standard governs the addition of those
claims I will address this threshold issue first and then turn to the four categories
of proposed amendments
I. RULE lS(a), RULE 16(b), AND THE STIPULATED ORDER

As a general matter, Rule 15(a) governs the amendment of pleadings before
trial. The rule provides that “[t]he court should freely give leave [to amend] when
justice so requires.” FED. R. CIV. P. 15(a)(2). See generally Foman v. Davis, 371
U.S. 178, 182 (1962). Rule 15(a) “embodies a liberal approach to pleading[,]” and
“[l]eave to amend must generally be granted unless equitable considerations render
it otherwise unjust.” Arthur v. Maersk, Inc., 434 F.3d 196, 202, 204 (3d Cir.
2006). The relevant equitable factors include, but are not limited to, undue delay
or bad faith by the party seeking leave to amend, prejudice to the non-moving
party, futility of the proposed amendments and judicial economy. See Mullin v.
Balicki, 875 F.3d 140, 149-50 (3d Cir. 2017). Prejudice to the non-moving party is

the “touchstone” for denial of leave to amend. See id. at 155.

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 10 of 21 Page|D #: 11180

Rule 16(b) requires district courts to impose a schedule and instructs that
once the schedule is set, it “may be modified only for good cause and with the
judge’s consent.” FED. R. CIV. P. 16(b)(4) (emphasis added). “Good cause” exists
When the party seeking leave to amend exercised reasonable diligence in trying to
comply With the scheduling order. See Wechhange Inc. v. Dell Inc., 2010 WL
256547, at *2 (D. Del. Jan. 20, 2010). Thus, “[i]n contrast to Rule 15(a), the good
cause standard under Rule 16(b) hinges on diligence of the movant, and not on
prejudice to the non-moving party.” Id. (internal citation omitted).

When a party seeks to amend a pleading aRer the scheduling order’s
deadline for pleading amendments has passed, the court will apply Rule 16(b) as
opposed to Rule 15 (a). See id.; see also Eastern Minerals & Chems. Co. v. Mahan,
225 F.3d 330, 340 (3d Cir. 2000) (approving district court’s application of Rule
16(b)’s good cause standard to motion to amend pleadings after amendment
deadline); Dimensional Commc ’ns, Inc. v. 02 Oprics, Ltd., 148 Fed. App’x 82, 85
(3d Cir. 2005) (citing Eastern Minerals in rejecting argument that Third Circuit
“ha[d] not adopted a ‘ good cause’ requirement in determining the propriety of a
motion to amend a pleading after the deadline [to amend] has elapsed”).

Paragraph l of the Stipulated Order extended the deadline for Plaintiffs to
seek leave to amend the Second Amended Complaint until May 12, 2017.

Paragraphs 2 and 3 of the Stipulated Order made clear that the Court would apply

_10_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 11 of 21 Page|D #: 11181

Rule 16(b) to determine whether Plaintiffs should be given leave to add allegations
which bear on Plaintiffs’ claims against the Non-Kleiner Perkins Defendants but
were not contained in the April 7 draft. See D.I. 315 112 (requiring Plaintiffs to set
forth in the April 7 draft “any proposed amendments which bear on Plaintiffs’
claims against the Non-Kleiner Perkins Defendants”); id 113 (making clear that
Rule 16 would apply to “additional allegations bearing on [Plaintiffs’] claims
against the Non-Kleiner Perkins Defendants to the extent such allegations were not
contained in the April 7 [d]raft”).

Plaintiffs argue that the Stipulated Order “require[d] that [they] show good
cause only for ‘additional allegations,’ not additional claims.” D.I. 415 at 9. I
reject this sophistry. An allegation encompasses a claim, See Allegation, BLACK’S
LAW DICTIONARY (6th ed. 1990) (defining “allegation” as “[t]he assertion, claim,
declaration, or statement of a party to an action[] . . .”). Litigants “allege” claims
as well as facts Although Plaintiffs were careful to say throughout their briefing
on the pending motion that they sought leave to “assert” the claims in their Third
Amended Complaint, in prior filings in this case they volunteered that they
“alleged” the claims in their complaints See, e.g., D.I. 52 at 40 (“Plaintiffs have
adequately alleged claims under Section 10(b)”); id. at 80 (“Plaintiffs allege a

primary violation”); D.I. 75 at 4 (“The Court unambiguously sustained these

_11_

Case 1:13-cV-O2100-C|,:C-SRF Document 553 Filed 10/12/18 Page 12 of 21 Page|D #: 11182

allegations against Koehler and the other Defendants (except McDonnell) based on
the detailed facts pled in the Complaint.”).

Defendants argue that because Plaintiffs did not set forth the negligent
misrepresentation, breach of fiduciary duty, and aiding and abetting breach of
fiduciary duty claims in the April 7 draft, “Plaintiffs must make a showing of good
cause pursuant to [Rule] 16(b)(4) before being permitted to assert any of those
three causes of action.” D.I. 389 at 8. I agree that I should apply Rule 16(b) in
determining whether to grant Plaintiffs leave to file these new claims against the
Non-Kleiner Perkins Defendants But Defendants go too far when they argue that
1 should apply Rule 16(b) to Plaintiffs’ proposed assertion of these three claims
insofar as they are alleged against Orrick, the four Kleiner Perkins-related entities,
and Kleiner Perkins. See D.I. 389 at 7, 8. “Non-Kleiner Perkins Defendants” is a
defined term in the Stipulated Order, and it does not include Orrick, the four
Kleiner Perkins-related entities, or Kleiner Perkins.

Plaintiffs propose to add the Non-Kleiner Perkins Defendants as defendants
in two new claims _ negligent misrepresentation and breach of fiduciary duty.
They do not seek to allege the aiding and abetting breach of fiduciary duty claim
against the Non-Kleiner Perkins Defendants Accordingly, I will apply Rule 16(b)
in determining whether to grant Plaintiffs leave to add the negligent

misrepresentation and breach of fiduciary duty claims against the Non-Kleiner

_12_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 13 of 21 Page|D #: 11183

Perkins Defendants In deciding whether to grant Plaintiffs leave to file their other
proposed amendments l will apply Rule 15(a).

II. PLAINTIFFS’ PROPOSED ADDITION oF THE FOUR KLEINER PERKJNS-
RELATED ENTITIES AS DEFENDANTS lN THE FRAUD CLAIM

Defendants do not object to the addition of the four Kleiner Perkins-related
entities as defendants to the common-law fraud claim that was alleged as the fifth
claim for relief in the Second Amended Complaint. I therefore grant Plaintiffs
leave to add those four parties as defendants in Plaintiffs’ fifth claim for relief`.

III. PLAINTIFFS’ PRoPosEl) ADDITIoN oF THE SEVEN ExrsTrNG

DEFENDANTS AND THE FOUR KLEINER PERKINS-RELATED ENTrrIEs As
DEFENDANTS lN THE NEW NEGLIGENT MISREPRESENTATION AND
BREACH 0F FIDUCIARY DUTY CLAIMs
As noted above, to the extent Plaintiffs seek to allege these two new claims
against the five Non-Kleiner Perkins Defendants, I will apply Rule 16(b). To the
extent Plaintiffs seek leave to allege these claims against the two Kleiner Perkins
Defendants and the four Kleiner Perkins-related entities, I will apply Rule 15(a).
Whether “good cause” exists under Rule 16(b) turns on the diligence of the
party seeking leave to amend. See Wechhange, 2010 WL 256547, at *2. I find
that Plaintiffs did not exercise reasonable diligence in waiting until May 2017 to
seek to add claims of negligent misrepresentation and breach of fiduciary duty

against the five Non-Kleiner Perkins Defendants Plaintiffs acknowledge that

these claims “are based on the same alleged conduct by Defendants that Plaintiffs

_13_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 14 of 21 Page|D #: 11184

have consistently alleged since the inception of this action.” D.I. 353 at 5; see also
id. at 4 (asserting that new claims are “based on the same conduct contained in the
operative complaint (and the original complaint)[]”). The inception of this action
occurred in December 2013; the first consolidated complaint was filed in July
2014; discovery began in early 2016; and the Second Amended Complaint was
filed in April 2016. Plaintiffs did not seek leave to file their Third Amended
Complaint until May 2017, Plaintiffs offer no explanation as to why they needed
almost three years to add claims which are based on the conduct they alleged in
their Consolidated Amended Complaint; nor do they explain why they waited more
than a year after filing their Second Amended Complaint to add these claims
Accordingly, I deny them leave to add the new causes of action against the Non-
Kleiner Perkins Defendants

Plaintiffs’ undue delay also persuades me that, under Rule 15(a), I should
exercise my discretion to deny them leave to file these two new claims against the
Kleiner Perkins Defendants and the four Kleiner Perkins-related entities “[D]elay
alone is an insufficient ground to deny leave to amend[]” under Rule 15(a),
Cureion v. National Collegiate Athletic Ass ’n, 252 F.3d 267, 273 (3d Cir. 2001),
but “at some point, the delay will become ‘undue,’ placing an unwarranted burden

on the court or will become ‘prejudicial,’ placing an unfair burden on the opposing

party.” Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984) (internal citations

_14_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 15 of 21 Page|D #: 11185

omitted). Thus, although Rule 15(a) embodies a liberal pleading philosophy, “the
question of undue delay requires that [the Court] focus on the movant’s reasons for
not amending sooner.” Cureton, 252 F.3d at 273.

In this case, as already noted, Plaintiffs offer no reason for why they waited
almost three years after filing their Consolidated Amended Complaint and more
than a year after filing their Second Amended Complaint to seek leave to add the
negligent misrepresentation and breach of fiduciary duty claims That failure by
itself is sufficient to justify denial of a motion for leave to amend. See CAM D.N.
Corp. v. City of Philadelphia, 703 F.3d 612, 629 (3d Cir. 2013) (noting that Third
Circuit has “ref`used to overturn denials of motions for leave to amend where the
moving party offered no cogent reason for the delay in seeking the amendment”).
Allowing the two claims to go forward would also inject new liability theories and
legal issues into the case that would unfairly prejudice Defendants and lead to
added litigation that would burden the Court at this late date. I therefore will
exercise my discretion under Rule 15(a) to deny Plaintiffs permission to add the
negligent misrepresentation and breach of fiduciary duty claims against the Kleiner

Perkins Defendants and the four Kleiner Perkins-related entities

_15_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 16 of 21 Page|D #: 11186

IV. PLAINT[FFS’ PRoPosED ADDITION 0F ORRICK, THE FOUR KLElNER
PERKINS-RELATED ENTITIES, AND THE EXISTING DEFENDANT KLEINER
PERKINS As DEFENDANTS lN THE NEW AIDING AND ABETTING FRAUD
AND THE AmlNG AND ABETTING BREACH 0F FIDUCIARY DUTY CLAIMS
1. Orrick
lt is not clear from the record whether Plaintiffs seek to add one or two
claims against Orrick. Plaintiffs’ motion suggests that they seek to add only an
aiding and abetting fraud claim against Orrick. See D.I. 353 at 6. But the
proposed Third Amended Complaint attached to Plaintiffs’ motion identifies
Orrick as a defendant in both the proposed aiding and abetting fraud claim and the
proposed aiding and abetting breach of fiduciary duty claim. See D.I. 353-2 at
133, 135 . To the extent Plaintiffs have sought leave to add a claim of` aiding and
abetting breach of fiduciary duty, I deny the request since Plaintiffs have offered
no explanation as to why leave should be granted.
Having weighed the Rule 15(a) equitable factors set forth in Mullin, 875
F.3d at 149-50, I will also exercise my discretion to deny Plaintiffs’ request for
leave to add Orrick as a defendant in the proposed aiding and abetting fraud claim,
Prejudice to the non-moving party is the key factor here, and I find that the existing
defendants would be significantly prejudiced if Orrick were added as a party at this
late date. Orrick has understandably stated that if Plaintiffs were permitted to

pursue aiding and abetting fraud and aiding and abetting breach of fiduciary duty

claims against it, Orrick would mount a vigorous defense that would include a

_16_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 17 of 21 Page|D #: 11187

motion to dismiss and “full discovery.” D.I 389 at 14. lt would be impossible at
this late date, however, for Orrick to conduct meaningful discovery without placing
substantial financial burdens on the existing defendants The two sides of this
dispute have jointly informed the Court that “document discovery is largely
complete,” Plaintiffs have already taken 24 depositions, and Defendants have
already deposed 12 of the 16 Plaintiffs See D.I. 552 at 3 (Joint Status Report).
Permitting Orrick to re-open document discovery and re-depose the 12 Plaintiffs
and other witnesses _ which Orrick should be entitled to do if named as a
defendant - would impose significant costs on the existing defendants I am
persuaded that those costs would make it unjust to grant Plaintiffs leave to add
Orrick as a defendant See Odyssey Waste Services, LLC v. BFI Waste Sysiems,
2006 WL 2583591, at *5 (E.D. Pa. Aug. 31, 2006) (denying leave to add as a new
defendant a non-party that had participated in the litigation because addition of
new defendant would force existing defendants “to incur substantial additional
costs in re-visiting the discovery process”); Universal Comput. Consuliing, Inc. v.
Pitcairn Enters., ]nc., 2005 WL 1213884, at *4 (E.D. Pa. May 18, 2005) (denying
leave to add new claims and a new defendant at the “eleventh hour” because
existing defendants would “incur additional costs by revisiting the discovery

process”).

_17_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 18 of 21 Page|D #: 11188

Plaintiffs’ undue delay also weighs against granting it leave to pursue claims
against Orrick. Plaintiffs state in their motion that “[t]he additional claim against
Orrick is based on facts Plaintiffs learned in discovery.” D.I. 353 at 6. But they do
not dispute that they learned these facts in February and May of 2016, see D.I. 389
at 15 -16; and they make no attempt to explain why they waited more than a year
after learning of these facts before they sought leave to file claims against Orrick.
Plaintiffs’ failure to explain the reasons for this delay persuades me that leave
should be denied under Rule 15(a). See CMR D.N. Corp., 703 F.3d at 629.

In sum, because of Plaintiffs’ undue delay and the prejudice the existing
defendants would suffer if Orrick were added as a party at this late date, I will deny
Plaintiffs’ motion insofar as it seeks leave to add Orrick as a defendant

2. Kleiner Perkins and the F 0 ur Kleiner Perkins-related Entities

Because Plaintiffs have already pled a common-law fraud claim against
Kleiner Perkins, and Defendants have no objection to Plaintiffs adding the four
Kleiner Perkins-related entities as defendants to that claim, l find that no party
would be unfairly prejudiced by allowing Plaintiffs to add an aiding and abetting
fraud claim against Kleiner Perkins and the four Keliner Perkins-related entities I
see nothing in the record that would suggest that defending against Plaintiffs’
common-law fraud claim would be materially different from defending against an

aiding and abetting fraud claim. I therefore will grant Plaintiffs leave to add the

_18_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 19 of 21 Page|D #: 11189

aiding and abetting fraud claim against Kleiner Perkins and the four Kleiner
Perkins-related entities

A new aiding and abetting breach of fiduciary duty claim, on the other hand,
would inject into the case new theories of liability and legal issues that would lead
to further litigation that would burden the Court and, because discovery is largely
completed and the case is now in its third year, unfairly prejudice the existing
defendants Moreover, Plaintiffs have offered no reason - let alone a cogent
reason _ as to why they waited more than three years from the inception of the
case and more than a year after they filed their Second Amended Complaint to file
a claim Which they characterize as being based on the same conduct “contained in
the operative complaint (and the original complaint).” D.I. 353 at 4. Accordingly,
I will deny Plaintiffs leave to add an aiding and abetting breach of fiduciary duty
claim against the Kleiner Perkins Defendants and the four Kleiner Perkins-related
entities

V. PLA]NTI;FF’s PRoPosED NEW ALLEGATIONS oF MISSTATEMENTS BY
FISKER

Defendants object to Plaintiffs’ request for permission to add what
Defendants describe as “broad new misstatement claims” in the proposed Third
Amend Complaint. D.I. 389 at 9. Defendants identify six paragraphs of such
misstatements in the proposed Third Amended Complaint that they deem

objectionable (i.e., 1111 53, 54, 117, 142, 296, 297). They argue that Plaintiffs
_ 19 _

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 20 of 21 Page|D #: 11190

unduly delayed in alleging the misstatements in question and that introducing the
misstatements into the case will cause Defendants undue prejudice because
Defendants “will either have to go to the expense of re-deposing each of [the 12]
Plaintiffs [who have already been deposed] or be forced to forego those
depositions.” D.I. 389 at 17. Defendants say they would be further prejudiced if
Plaintiffs were allowed to use the new allegations “as an excuse to gain second
bites” at depositions of Defendants and other third-party witnesses already deposed
by Plaintiffs Id.

I find that Plaintiffs did not unduly delay in seeking leave to add the new
misstatements in question. All the misstatements relate directly or indirectly to
Fisker’s dealings with the U.S. Department of Energy, Plaintiffs did not receive
important documents on which they rely in alleging the new misstatements until
after November 15, 2016, when Judge Robinson granted in part their motion to
compel the Department of Energy to produce the documents

I also find that Defendants are not prejudiced unfairly by the addition of the
misstatements to the operative complaint Defendants do not explain why they
would be forced to question Plaintiffs about the new misstatements in order to
defend themselves I can understand that Defendants could be unfairly prejudiced
if Plaintiffs tried to use the new misstatement allegations as an excuse to re-depose

witnesses Who were deposed after Judge Robinson granted in part Plaintiffs’

-20_

Case 1:13-cV-O2100-CFC-SRF Document 553 Filed 10/12/18 Page 21 of 21 Page|D #: 11191

motion to compel; but if that circumstance were to arise, the Defendants could seek
an appropriate protective order. See generally FED. R. CIV. P. 26(c)(l).
*****

For the reasons discussed above, I will grant in part and deny in part
Plaintiffs’ Motion for Leave to File Third Consolidated Amended Complaint. l
will deny Plaintiffs leave to add (l) Orrick as a defendant (in Plaintiffs’ proposed
Sixth and Ninth Claims for Relief); and (2) claims of negligent misrepresentation,
breach of fiduciary duty, and aiding and abetting breach of fiduciary duty
(Plaintiffs’ proposed Seventh, Eighth, and Ninth Claims for Relief). I will
otherwise grant Plaintiffs’ motion.

I will enter an appropriate order consistent with this Memorandum Opinion.

_21_

